DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1 – 11 are pending.
	
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
The Examiner notes that the Japanese Office Action for the co-pending Japanese Application 2021-505826, dated 8 February 2022, was filed in Japanese, with no English translation.

Allowable Subject Matter
Claims 1 – 11 are allowed.
The following is an examiner’s statement of reasons for allowance:

Lee et al., US 2017/0234930 (copending application JP 2018-528573A is cited by the Japanese Patent Office), discloses a system of determining the differential voltage curve of a battery while the battery is being charged.  Referring to paragraphs [0084 – 0088; Fig 9], controller 140 sets the charge rate for secondary battery 130 at 2.5C and then reduces the charge rate in  stepwise increments whenever the controller detects that lithium plating is occurring.  The detection is described in [0059 – 0063] and Fig 5 as occurring when the detected voltage across the battery falls to 0.0 volts for a given charge rate.  Lee describes charging a battery, not discharging a battery, and is silent with respect to generating a first and a second request to control the charge rate based on the remaining capacity.

Wang et al., US 2017/0187201, discloses determining the internal resistance of a degraded battery by calculating a differential voltage using a first and a second constant current, applied one after the other ([0027, 0121 – 0127; Fig 10]). Lee changes from one current to the other when the internal resistance is being measured, and not based on the remaining capacity of the battery.

Baek et al., US 2015/0340885, discloses a method of charging a battery starting with a charge rate of 1.1C, then changing to 0.7 when the state of charge increases to about 70%, then changing to 0.5C when the battery state of charge is above 80% ([0087 – 0090; Fig 4, Fig 5]).   Baek is silent with respect to discharging a battery or calculating a differential voltage curve.

Sumi et al., US 2016/0233691, discloses a method of charging a battery that includes starting with a low charge rate, then increasing to a high charge rate (5C) and then reducing back to a low charge rate   Sumi teaches an analysis of a differential capacity curve in order to determine voltage peaks that indicate when to change to a different charge rate.  Sumi is silent with respect to discharging a battery, tracking the current state of charge of the battery, or calculating a differential voltage curve

Regarding claims 1 and 11, the closest prior art of record, Leee, Wang, Baek, and Sumi, either singularly or in combination, fail to anticipate or render obvious the apparatus or method comprising 
a constant current unit;
a control unit being configured to
selectively output a first request message to the constant current unit, based on the remaining capacity when the remaining capacity is outside of a first range of interest; and 
	output a second request message to the constant current unit when the remaining capacity is within the first range of interest, 
wherein the constant current unit is further configured to: 
	discharge the battery with a constant current of a first current rate in response to the first request message, and 
	discharge the battery with a constant current of a second current rate, lower than the first current rate. in response to the second request message, 
in combination with all other limitations of the claim as claimed and defined by the applicant.
Regarding claims 2 – 10 the closest prior art of record, Leee, Wang, Baek, and Sumi, either singularly or in combination, fail to anticipate or render obvious the invention as claimed in claim 1, as discussed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brent A Fairbanks whose telephone number is (408)918-7532. The examiner can normally be reached 8:00AM - 5:30PM PDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Brent A. Fairbanks/Primary Examiner, Art Unit 2862